Gary, J. This is an appeal from a decree awarding damages to the appellee upon the dissolution of an injunction which the appellant had obtained against her. The award is principally for attorney’s fees, which three attorneys testified were usual and reasonable fees. That she had not paid them was no obstacle to her recovery, as she was liable to pay her attorney a usual and reasonable fee, and for that liability damages may be assessed. Richardson v. Chasen, 59 E. C. L. 756, 10 Ad. & El. (N. S.) 756. Decree affirmed.